Citation Nr: 0305822	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  99-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lipomas of the left 
arm and left leg, claimed as skin condition secondary to 
exposure to Agent Orange.

2.  Entitlement to service connection for the residual of a 
head injury other than scars of the right forehead.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board remanded the case for further development 
in March 2001.

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for hypertension to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001). The RO found 
that the case did not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U.S. Court of Appeals 
of Veterans Claims (CAVC) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
CAVC has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).

The issue of service connection for an acquired psychiatric 
disorder, claimed as a nervous condition to include PTSD, was 
granted by the RO in October 2001.  As this is a grant of the 
benefit sought, this issue is no longer before the Board. 

FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
the veteran's lipoma of the left arm and left leg to any 
disease or injury which occurred during active service to 
include exposure to Agent Orange.

2.  There is no competent medical evidence of record of a 
diagnosis of residuals of head injury, other than previously 
service-connected right forehead scars,.

3.  The veteran's hypertension is controlled by medication 
with a history of diastolic pressure of 100 or more and is 
not manifested by diastolic blood pressure readings 
predominantly of 110 or more with definite symptoms; or 
systolic blood pressure readings predominantly of 200 or 
more.


CONCLUSIONS OF LAW

1.  Lipomas of the left arm and left leg were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  Residuals of head injury other than scar of the right 
forehead were not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran is seeking service connection for lipomas of the 
left arm and leg and residuals due to exposure to Agent 
Orange herbicide in Vietnam.  The veteran is also seeking 
service connection for residuals of head injury other than 
the forehead scar previously service-connected.  In several 
statements, the veteran stated that he experiences dizziness 
and headaches which he believes are related to the head 
injury.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); see 38 C.F.R. 
§ 3.303 (2001).   For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

The veteran's active duty included service in Vietnam during 
the Vietnam era.  On December 27, 2001, the President signed 
into law the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103 (Dec. 27, 2001).  Section 201 of 
this Act amends 38 U.S.C. § 1116 to provide a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  Prior to December 27, 2001, the law required 
that the veteran have a presumptive disease before exposure 
to herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West 1991 & Supp. 2002).  This is clearly a liberalizing 
provision and, as such, will be applied in the present case.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2001).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  
The Court of Appeals for Veterans Claims (Court) has 
clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148 153 (1998).

The Federal Circuit held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  

A.  Skin condition

Service medical records show no complaints, findings, or 
diagnoses of any skin disorder during service.  At his 
separation examination, the evaluation of the skin was 
normal.

A May 1977 VA examination did not reflect a skin disorder.  
In fact, the first evidence of record of a diagnosis of 
lipoma of the left arm and left leg was contained in VA 
medical records dated from January 1999.  VA medical records 
dated from November 1998 to February 2002 show that the 
veteran was status post lipoma removal from the left arm in 
February 1999 and that the lipoma on the left leg was stable.  

A July 2001 VA examination indicates that lipomas were found 
in 1995, and that the veteran had the lipoma of the left arm 
removed in 1998.  The diagnoses included lipoma excised in 
1998, left upper arm; another lipoma of the left upper leg 
(benign fatty tissue tumors).

In statements, the veteran stated it was his opinion that 
these skin disorders, the lipomas, were result of his 
exposure to Agent Orange in Vietnam.  The Board has 
considered the veteran's statements.  However, there is no 
evidence of record that the veteran has specialized medical 
knowledge, thus he is not competent to offer medical opinion 
as to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The evidence of record indicates that the veteran has been 
diagnosed with lipomas of the left arm and left leg; these 
are not listed conditions for which service connection based 
on herbicide exposure may be presumed.

Moreover, the veteran's service medical records show no 
findings or diagnosis of any skin disorders to include 
lipomas during service.  Lipomas of the left arm and left leg 
were first diagnosed in 1999, more than 30 years after any 
exposure to herbicide agents.  Moreover, no medical 
professional has provided competent medical evidence linking 
the veteran's lipomas to active service including exposure to 
Agent Orange.

Accordingly, the preponderance of the evidence is against the 
claim for service connection for lipomas of the left arm and 
leg.  Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Residuals head injury other than forehead scars

Service medical records revealed that the veteran sustained 
an abrasion injury to the right temple with laceration of the 
canthus of the right eye.  Two sutures were placed in his 
forehead.  On separation examination, there were no 
complaints or findings of residuals of head injury and the 
neurological evaluation was normal.  At a May 1977 VA 
examination, the examiner noted a 2 cm scar on the right 
forehead.  An electroencephalogram was normal.  In an August 
1977 rating decision, the RO granted service connection for 
scars of the right forehead and determined that the headaches 
and dizziness were related to the veteran's service-connected 
hypertension.

In a September 1979 VA examination, the veteran reported that 
his dizziness and headache were related to his blood pressure 
readings and stabilization.  There were no complaints, 
findings, or diagnosis of residuals of head injury other than 
the right forehead scar. 

VA medical records from November 1998 to February 2002 show 
occasional complaints of dizziness.  Diagnoses include 
diabetes mellitus and hypertension.   Private medical records 
dated from October 1996 to March 2001 do not show any 
complaints, findings, or diagnoses of residuals of head 
injury.

At a July 2001 VA examination, the veteran reported 
sustaining a head injury in service, but that he did not lose 
consciousness.  He stated that he began experiencing 
dizziness about 10 years ago and that it primarily occurred 
when he stood up after lying down.  A head CT scan revealed 
some incidental adenoidal hypertrophy and mild diffuse 
cortical atrophy with no other significant abnormality 
detected.   In an addendum-neurological consult, a VA 
neurologist stated that he could not explain how a simple 
minor contusion of the eyebrow can be related to orthostatic 
changes or disequilibrium problems.  It was opined that the 
veteran's disequilibrium problem was related to his 
neuropathy.  The impression was distal symmetrical peripheral 
neuropathy with possible sensorial truncal ataxia.

The Board has considered the veteran's statements that it is 
his opinion that he had residuals of head injury other than 
the right forehead scar.  The veteran is competent as a lay 
person to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for residuals of head injury other than right 
forehead scar.  The medical record does not contain a 
diagnosis of residuals of head injury other than the right 
forehead scar.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .."  38 U.S.C.A. § 1110 (West Supp. 2002).  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

Accordingly, the preponderance of the evidence is against the 
claim for residuals of head injury.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. 49 (1990).

II.  Increased evaluation

The veteran's separation examination revealed a blood 
pressure reading of 160/76.  A January 1976 private medical 
record showed blood pressure reading of 170/110.  A May 1977 
VA examination showed blood pressure readings of 130/70, 
150/80, and 132/78.  The diagnosis was hypertension 
controlled with medication.  In August 1977, the RO granted 
service connection for hypertension and assigned a 10 percent 
evaluation.

In March 1999, the veteran requested an increased evaluation 
for his hypertension.

VA medical records from November 1998 to May 1999 show blood 
pressure readings ranging from 122 to 162 systolically and 88 
to 114 diastolically.  There was only one diastolic reading 
over 110, the majority of the diastolic readings were in the 
90s.  The majority of the systolic readings were in the 140s.  
The diagnosis was hypertension controlled with multiple 
medications.

At a May 1999 VA examination, the veteran reported that he 
saw spots, experienced shortness of breath, dizziness and 
numbness when his blood pressure was elevated.  He stated 
that his high blood pressure was alleviated by the use of 
multiple medications.  The examiner noted that records 
provided by the veteran revealed blood pressure readings from 
150/100 to 135/88.  On evaluation, his blood pressure ranged 
from 120/85 to 135/88.  The cardiovascular examination 
revealed regular rate and rhythm without murmur, heaves, or 
thrills.  The diagnosis was hypertension.

VA medical records from June 1999 to June 2000 reveal blood 
pressure readings ranging from 120 to 152 systolically and 78 
to 107 diastolically.  The diagnosis was hypertension 
controlled with multiple medications.

Private medical records showing treatment from October 1996 
to March 2001 reveal blood pressure readings ranging from 
124/82 to 180/100.   It was noted that the veteran took 
multiple medications to control his hypertension.

During a July 2001 examination, the veteran reported 
dizziness occurring once or twice per day when moving from a 
lying position to a standing position.  His blood pressure 
readings were 186/106, 142/92 lying, 160/90 and 160/96 
sitting.  The diagnoses included moderate control 
hypertension, stage II, on five medications.  

VA medical records from August 2001 to February 2002 reveal 
blood pressure readings ranging from 128 to 198 systolically 
and 74 to 106 diastolically.  The diagnosis was hypertension 
controlled with multiple medications.  In the April 2001 
medical record showing the blood pressure reading of 198/106, 
it was noted that the veteran did not take his blood pressure 
medications prior to the appointment.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the service-connected hypertension is evaluated 
under Diagnostic Code 7101 for hypertensive vascular disease.  
Under the Diagnostic Code 7101, a 10 percent evaluation is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) when the diastolic pressure 
is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or where continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more.  A 20 
percent evaluation requires the diastolic pressure 
predominantly 110 or more or the systolic pressure 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure predominantly 120 or more.   38 C.F.R. § 
4.104, Diagnostic Code 7101 (2001).

The evidence of record indicates that the veteran's 
hypertension was primarily manifested by diastolic blood 
pressure readings ranging from the 80s to the 90s; systolic 
blood pressure readings primarily ranging from the 120s to 
the 150s; and the need for continued use of five anti-
hypertensive medications.  The record shows only one 
diastolic reading of 114 in February 1999, and only a few 
diastolic readings over 100.  There were no diastolic blood 
pressure readings predominantly of 110 and over for the 
period from 1996 to 2001.  The only systolic blood pressure 
reading over 168, was 198 in April 2001, when the veteran did 
not take his medications.  There were no systolic blood 
pressure readings over 200.  While the Board notes the 
veteran's use of multiple medications to control his 
hypertension, this is not a criterion for higher evaluation.  
In the absence of findings establishing diastolic pressure 
readings predominantly of 110 or more or systolic pressure 
readings predominantly of 200 or more, the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for the veteran's hypertension.  

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for hypertension is not warranted under 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2001).  For the reasons 
discussed above, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 C.F.R. §§ 3.102, 4.3 (2001).

III.  VCAA 

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
regulations implementing the VCAA were published on August 
29, 2001.  They apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate his claim by the 
statement of the case, multiple supplemental statements of 
the case, and a Board remand.  The provisions of VCAA 
pertaining to the duties and responsibilities of the VA and 
the veteran were specifically addressed in the March 2001 
Board remand, in which the Board told him that he would be 
responsible for providing information to identify private 
treatment providers and dates of treatment as well as 
releases, and that VA would request those records.  He was 
also told that VA would obtain his VA treatment records that 
he identified.  The RO also notified him of his and VA's 
responsibilities in an April 2001 letter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record
shows that the RO has secured the veteran's service medical 
records, VA medical records, VA examinations, and private 
medical records. 
 
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   




ORDER

Service connection for lipomas of the left arm and left leg 
is denied.  

Service connection for residuals of head injury other than 
right forehead scar is denied.  

An evaluation in excess of 10 percent for hypertension is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

